                          1 DOLL AMIR & ELEY LLP
                            GREGORY L. DOLL (SBN 193205)
                          2 gdoll@dollamir.com
                            HUNTER R. ELEY (SBN 224321)
                          3 heley@dollamir.com
                            CONNIE Y. TCHENG (SBN 228171)
                          4 ctcheng@dollamir.com
                            LLOYD VU (SBN 248717)
                          5 lvu@dollamir.com
                            725 South Figueroa Street, Suite 3275
                          6 Los Angeles, California 90017
                            Tel: 213.542.3380
                          7 Fax: 213.542.3381
                          8 Attorneys for Defendant,
                            HP INC.
                          9
                          10                        UNITED STATES DISTRICT COURT
                          11                     NORTHERN DISTRICT OF CALIFORNIA
D OLL A MIR & E LEY LLP




                          12
                          13   LOUIS HICKS, an individual, on behalf       Case No. 3:19-cv-02050-WHA
                               of himself, the general public, and those
                          14   similarly situated,                         Assigned to Judge William Alsup
                          15               Plaintiff,                      DEFENDANT HP INC.’S
                                                                           MEMORANDUM OF POINTS
                          16   v.                                          AND AUTHORITIES IN
                                                                           OPPOSITION TO MOTION TO
                          17   HP INC.,                                    REMAND ACTION TO STATE
                                                                           COURT
                          18               Defendant.
                                                                           [Declarations of Hunter R. Eley,
                          19                                               Chris Bostrom, Girish Nair and
                                                                           Wendell Cox filed concurrently
                          20                                               herewith]
                          21                                               Date:    June 20, 2019
                                                                           Time:    8:00 a.m.
                          22                                               Place:   Courtroom 12, 19th Floor
                                                                                    450 Golden Gate Avenue
                          23                                                        San Francisco, CA 94102
                          24
                                                                           Complaint Filed: 10/11/2017
                          25                                               Trial Date:    TBA
                          26
                          27    “REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED.”
                          28

                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                          1                                             TABLE OF CONTENTS
                          2                                                                                                                      Page
                          3
                               I.     INTRODUCTION ........................................................................................... 1
                          4
                               II.    FACTUAL AND PROCEDURAL BACKGROUND .................................... 3
                          5
                               III.   ARGUMENT .................................................................................................. 4
                          6
                                      A.       HP’s Notice Of Removal Was Not Required To Include Evidence ..... 4
                          7
                                      B.       CAFA Is Applied Broadly To Effect Its Purpose, And Exceptions
                          8                    To CAFA Removal Jurisdiction Are Strictly Construed ...................... 5
                          9           C.       All Three Elements Of CAFA Removal Jurisdiction Are Satisfied ..... 6
                          10                   1.       The Amount In Controversy Exceeds $5 Million ...................... 6
                          11                   2.       The Putative Class Has More Than 100 Members ..................... 6
D OLL A MIR & E LEY LLP




                          12                   3.       Minimal Diversity Exists Among The Parties............................ 7
                          13          D.       HP’s Notice Of Removal Was Timely.................................................. 8
                          14                   1.       No Deadline Clock Ever Began To Run With Respect To
                                                        Minimal Diversity ....................................................................... 8
                          15
                                                        a.        No Pleading Or Other Paper That HP Has Received
                          16                                      From Plaintiff Has Disclosed Minimal Diversity ............ 8
                          17                            b.        Vigil v. Irwin Naturals Was Purportedly Based On
                                                                  Rule 11, Not CAFA, And Involved Evidence Of Bad
                          18                                      Faith Absent Here ........................................................... 10
                          19                            c.        The Date On Which A Case Becomes Removable Is
                                                                  The Relevant Date For Assessing CAFA Minimal
                          20                                      Diversity ......................................................................... 11
                          21                   2.       The March 18 Settlement Letter Was The First “Other
                                                        Paper” That Sufficiently Disclosed The Amount In
                          22                            Controversy............................................................................... 11
                          23          E.       Plaintiff Has The Burden Of Proving That A CAFA Exception
                                               Applies ................................................................................................ 14
                          24
                                      F.       Plaintiff Has Not Proven That A CAFA Exception Applies .............. 15
                          25
                                               1.       Plaintiff May Not Simply Rely On His Allegations;
                          26                            Evidence Is Required ................................................................ 15
                          27                   2.       The Gobalet Declaration Contains No Evidence Of The
                                                        Kind That The Ninth Circuit’s Mondragon Opinion
                          28                            Requires .................................................................................... 16

                                                                                            i
                                                                               TABLE OF CONTENTS
                          1                3.       Most Of Plaintiff’s Case Authorities Regarding Evidence Of
                                                    CAFA Exceptions Precede, And Are Inconsistent With,
                          2                         Mondragon ................................................................................ 19
                          3                4.       Plaintiff’s Lone Authority That Postdates Mondragon Fails
                                                    To Discuss Or Apply That Controlling Authority.................... 20
                          4
                                           5.       Other Cases Decided After Mondragon, Which Actually
                          5                         Cite And Apply It, Better Illustrate What Ninth Circuit Law
                                                    Now Requires ........................................................................... 21
                          6
                                   G.      Plaintiff Should Not Be Allowed To Amend His Complaint For
                          7                The Purpose Of Defeating Federal Jurisdiction .................................. 22
                          8        H.      HP Does Not Object To Appropriate Jurisdictional Discovery.......... 23
                          9        I.      There Is No Basis To Award Costs And Fees .................................... 23
                          10 IV.   CONCLUSION ............................................................................................. 24
                          11
D OLL A MIR & E LEY LLP




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                                     ii
                                                                         TABLE OF CONTENTS
                           1                                         TABLE OF AUTHORITIES
                           2                                                                                                             Page
                           3 Cases
                           4 3123 SMB LLC v. Horn,
                                   880 F.3d 461 (9th Cir. 2018) ............................................................................... 7
                           5
                             Abrego v. Dow Chem. Co.,
                           6       443 F.3d 676 (9th Cir. 2006) ........................................................................... 6, 7
                           7 Allen v. Boeing Co.,
                                   784 F.3d 625 (9th Cir. 2015) ............................................................................... 6
                           8
                             Allen v. Boeing Co.,
                           9       821 F.3d 1111 (9th Cir. 2016) ........................................................................... 14
                          10 Ambriz v. Luxury Imports of Sacramento, Inc., No. C 08-1004,
                                  2008 U.S. Dist. LEXIS 91910 (N.D. Cal. May 5, 2008) ............................ 13, 14
                          11
D OLL A MIR & E LEY LLP




                             Babasa v. LensCrafters, Inc.,
                          12      498 F.3d 972 (9th Cir. 2007) ....................................................................... 13, 14
                          13 Benko v. Quality Loan Serv. Corp.,
                                   789 F.3d 1111 (9th Cir. 2015) ............................................................... 14, 15, 22
                          14
                             Bridewell-Sledge v. Blue Cross,
                          15       798 F.3d 923 (9th Cir. 2015) ............................................................................... 5
                          16 Broadway Grill, Inc. v. Visa Inc.,
                                  856 F.3d 1274 (9th Cir. 2017) ............................................................... 11, 22, 23
                          17
                             Cohn v. Petsmart, Inc.,
                          18      281 F.3d 837 (9th Cir. 2002) ............................................................................. 14
                          19 Coleman v. Estes Express Lines, Inc.,
                                   631 F.3d 1010 (9th Cir. 2011) ........................................................................... 16
                          20
                             Cortez v. McClatchy Newspapers, Inc., No. 2:15-cv-1891,
                          21       2016 U.S. Dist. LEXIS 74315 (E.D. Cal. June 6, 2016) ............................. 20, 21
                          22 Dart Cherokee Basin Operating Co. v. Owens,
                                   135 S. Ct. 547 (2014) ...................................................................................... 4, 5
                          23
                             Doyle v. OneWest Bank,
                          24       764 F.3d 1097 (9th Cir. 2014) ........................................................................... 22
                          25 Durham v. Lockheed Martin Corp.,
                                   445 F.3d 1247 (9th Cir. 2006) ............................................................................. 9
                          26
                             Evans v. Walter Indus., Inc.,
                          27       449 F.3d 1159 (11th Cir. 2006) ......................................................................... 15
                          28 Gardner v. UICI,
                                  508 F.3d 559 (9th Cir. 2007) ............................................................................. 23
                                                                                        iii
                                                                            TABLE OF AUTHORITIES
                           1 Gaus v. Miles, Inc.,
                                   980 F.2d 564 (9th Cir. 1992) ............................................................................... 5
                           2
                             Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd.,
                           3       328 F.3d 1122 (9th Cir. 2003) ........................................................................... 23
                           4 Harris v. Bankers Life & Cas. Co.,
                                   425 F.3d 689 (9th Cir. 2005) ................................................................... 8, 13, 14
                           5
                             Haynes v. EMC Mortg. Corp., No. C 10-372,
                           6       2010 U.S. Dist. LEXIS 46436 (N.D. Cal. Apr. 12, 2010) ................................ 20
                           7 Hoy v. Clinnin, No. 17-cv-788,
                                   2017 U.S. Dist. LEXIS 96872, (S.D. Cal. June 22, 2017) ................................ 24
                           8
                             Ibarra v. Manheim Investments, Inc.,
                           9       775 F.3d 1193 (9th Cir. 2014) ............................................................................. 4
                          10 In re Sprint Nextel Corp.,
                                    593 F.3d 669 (7th Cir. 2010) ......................................................................... 2, 20
                          11
D OLL A MIR & E LEY LLP




                             Kanter v. Warner-Lambert Co.,
                          12        265 F.3d 853 (9th Cir. 2001) ............................................................................. 15
                          13 King v. Great Am. Chicken Corp.,
                                   903 F.3d 875 (9th Cir. 2018) ................................................................. 15, 18, 23
                          14
                             Krajca v. Southland Corp.,
                          15       206 F. Supp. 2d 1079 (D. Nev. 2002) ......................................................... 13, 14
                          16 Krueger v. Stively, No. 1:18-cv-406,
                                  2019 U.S. Dist. LEXIS 52576, (D. Idaho Mar. 25, 2019) ................................ 11
                          17
                             Kuxhausen v. BMW Financial Servs., N.A.,
                          18      707 F.3d 1136 (9th Cir. 2013) ............................................................................. 9
                          19 Lew v. Moss,
                                    797 F.2d 747 (9th Cir. 1986) ......................................................................... 8, 15
                          20
                             Lott v. Pfizer, Inc.,
                          21        492 F.3d 789 (7th Cir. 2007) ............................................................................. 24
                          22 Lussier v. Dollar Tree Stores, Inc.,
                                   518 F.3d 1062 (9th Cir. 2008) ..................................................................... 23, 24
                          23
                             Martin v. Franklin Capital Corp.,
                          24       546 U.S. 132 (2005) .......................................................................................... 23
                          25 Molina v. Lexmark Int’l, Inc., No. CV 08-4796,
                                  2012 U.S. Dist. LEXIS 83014 (C.D. Cal. Sep. 30, 2008) ................................. 14
                          26
                             Mondragon v. Capital One Auto Fin.,
                          27      736 F.3d 880 (9th Cir. 2013) ...................................................................... passim
                          28 Pickman v. Am. Express Co., No. C 11-5326,
                                  2012 U.S. Dist. LEXIS 9662 (N.D. Cal. Jan. 27, 2012) ................................... 14
                                                                                        iv
                                                                            TABLE OF AUTHORITIES
                           1 Pineda v. Bank of Am., N.A., No. C 11-606,
                                  2011 U.S. Dist. LEXIS 37500, (N.D. Cal. Mar. 28, 2011) ................................. 5
                           2
                             Quesada v. Herb Thyme Farms, Inc., No. CV 11-16,
                           3      2011 U.S. Dist. LEXIS 37697, (C.D. Cal. Mar. 28, 2011) ............................... 19
                           4 Richards v. Now, LLC, No. 2:18-cv-10152,
                                   2019 U.S. Dist. LEXIS 77979, (C.D. Cal. May 8, 2019) ................................. 22
                           5
                             Rodriguez v. Instagram, LLC, No. C 12-6482,
                           6       2013 U.S. Dist. LEXIS 98627, (N.D. Cal. July 12, 2013) .......................... 19, 20
                           7 Romo v. Panda Rest. Grp., Inc., No. CV 12-996,
                                  2012 U.S. Dist. LEXIS 128689, (C.D. Cal. Sep. 7, 2012) ................................ 19
                           8
                             Rotenberg v. Brain Research Labs LLC, No. C-09-2914,
                           9      2009 U.S. Dist. LEXIS 91335, (N.D. Cal. Sep. 15, 2009)................................ 19
                          10 Roth v. CHA Hollywood Med. Ctr., L.P.,
                                   720 F.3d 1121 (9th Cir. 2013) ............................................................. 1, 9, 10, 13
                          11
D OLL A MIR & E LEY LLP




                             Serrano v. 180 Connect, Inc.,
                          12       478 F.3d 1018 (9th Cir. 2007) ............................................................................. 7
                          13 Serrano v. Bay Bread LLC, No. 14-cv-1087,
                                    2014 U.S. Dist. LEXIS 127939, (N.D. Cal. Sep. 14, 2014)........................ 21, 22
                          14
                             Tuttle v. Sky Bell Asset Mgmt. LLC, No. C 10-3588,
                          15        2011 U.S. Dist. LEXIS 7466, (N.D. Cal. Jan. 21, 2011) .................................. 23
                          16 Valdez v. Allstate Ins. Co.,
                                   372 F.3d 1115 (9th Cir. 2004) ........................................................................... 16
                          17
                             Van Fleet v. Trion Worlds, Inc., No. C 15-4721,
                          18       2016 U.S. Dist. LEXIS 3794, (N.D. Cal. Jan. 12, 2016) .................................. 24
                          19 Vigil v. Irwin Naturals,
                                    2016 U.S. Dist. LEXIS 159602, (C.D. Cal. Nov. 17, 2016) ............................ 10
                          20
                             Vitale v. D.R. Horton, Inc., CV No. 15-312,
                          21        2016 U.S. Dist. LEXIS 105151, (D. Haw. Aug. 9, 2016)........................... 21, 22
                          22 Statutes
                          23 28 U.S.C. §1332............................................................................................................. 4
                          24 28 U.S.C. § 1332(c)(1) .................................................................................................. 7
                          25 28 U.S.C. § 1332(d)(1)(D)(2)(A) .................................................................................. 7
                          26 28 U.S.C. § 1332(d)(1)(D)(2)(B)................................................................................... 7
                          27 28 U.S.C. § 1332(d)(2), (d)(5)(B) ................................................................................. 6
                          28 28 U.S.C. §1441............................................................................................................. 4

                                                                                             v
                                                                               TABLE OF AUTHORITIES
                          1 28 U.S.C. §1446............................................................................................................. 4
                          2 28 U.S.C. §1446(a) ........................................................................................................ 4
                          3 28 U.S.C. §1446(b) ........................................................................................................ 9
                          4 28 U.S.C. §1446(b)(1) ................................................................................................... 8
                          5 28 U.S.C. §1446(b)(3) ......................................................................................... 8, 9, 14
                          6 28 U.S.C. §1453............................................................................................................. 4
                          7 Rules
                          8 Fed. R. Civ. P. 8 ............................................................................................................. 4
                          9 Fed. R. Civ. P. 11 ......................................................................................................... 10
                          10
                               Other Authorities
                          11
D OLL A MIR & E LEY LLP




                               Class Action Fairness Act of 2005 ....................................................................... passim
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                                            vi
                                                                               TABLE OF AUTHORITIES
                           1 I.      INTRODUCTION
                           2         Defendant HP Inc. (“HP”) removed this action to this Court pursuant to the
                           3 Class Action Fairness Act of 2005 (“CAFA”). There is little doubt that the three basic
                           4 elements of federal jurisdiction under CAFA are satisfied. First, Plaintiff Louis Hicks
                           5 (“Plaintiff”) has always alleged (and concedes in the memorandum supporting his
                           6 motion to remand) that the putative class has more than 100 members. Second,
                           7 Plaintiff also acknowledges that the amount in controversy in this case exceeds $5
                           8 million; in fact, he argues that this fact has been obvious since at least last year. Third
                           9 and finally, this memorandum is accompanied by declarations that establish the
                          10 “minimal diversity” required by CAFA; at least one member of the putative class is a
                          11 citizen of a foreign country and at least one member of the putative class is a citizen
D OLL A MIR & E LEY LLP




                          12 of a state other than California and Delaware (the two states of which HP, the sole
                          13 defendant, is a citizen).
                          14         Plaintiff’s entire motion is based on outdated, overruled case law and should be
                          15 denied. First, although Plaintiff argues that HP’s notice of removal is untimely, he
                          16 disregards Ninth Circuit authority clearly establishing that Defendants had no
                          17 deadline or “clock” to remove. Here, HP developed all of its information regarding
                          18 minimal diversity on its own. No “pleading, amended pleading, motion, order, or
                          19 other paper” that HP ever received from Plaintiff in this litigation disclosed that any
                          20 member of the putative class was a citizen of a state other than California or
                          21 Delaware. Similarly, no such paper disclosed that any member of the putative class
                          22 was a citizen of a foreign country. HP learned entirely through its own efforts that
                          23 certain members of the putative class are citizens of Pennsylvania and India. Under
                          24 the clear and controlling Ninth Circuit case of Roth v. CHA Hollywood Med. Ctr.,
                          25 L.P., 720 F.3d 1121 (9th Cir. 2013), this means that HP was free to remove this case
                          26 at any time. Id. at 1125. No 30-day deadline clock ever began to run, and HP’s notice
                          27 of removal was timely.
                          28
                                                                           1
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1         Second, Plaintiff relies on a series of cases decided before the Ninth Circuit’s
                           2 Mondragon v. Capital One Auto Finance decision in 2013 in support of his argument
                           3 that this case should be remanded pursuant to the “local controversy” and/or the
                           4 “home state” exception to CAFA. Plaintiff argues that HP did not meet its burden to
                           5 remove, but it is Plaintiff, not HP, who bears the burden to remand by showing that it
                           6 meets one of the CAFA exceptions. The key question is whether Plaintiff has proven
                           7 that at least two-thirds of the members of the putative class were, on the day of
                           8 removal, citizens of California. Importantly, the Ninth Circuit has emphasized that
                           9 evidence of class members’ citizenships is required. “‘Sensible guesswork, based on a
                          10 sense of how the world works,” is no substitute for evidence regarding the
                          11 citizenships of the actual people who are members of the putative class. Mondragon
D OLL A MIR & E LEY LLP




                          12 v. Capital One Auto Fin., 736 F.3d 880, 884 (9th Cir. 2013) (quoting In re Sprint
                          13 Nextel Corp., 593 F.3d 669, 674 (7th Cir. 2010)). Plaintiff has put forward no
                          14 evidence that would satisfy this burden.
                          15         The declaration of a demographic expert submitted by Plaintiff is the sort of
                          16 “guesswork” that Mondragon rejects. It is based only on a single number that
                          17 purportedly represents the average percentage of people who change residence from
                          18 California to other states each year. That number involves changes of residence, not
                          19 domicile. Plaintiff’s declaration entirely ignores that many residents of California are
                          20 citizens of other countries. It ignores that many residents of California are students,
                          21 temporary workers, and military personnel who have permanent domiciles elsewhere.
                          22 The declaration fails to compare the putative class to California’s overall population
                          23 in any way. It takes no account of differences of mobility between students and other
                          24 adults, or among professions and income levels. It fails to address the possibility that
                          25 HP laptop purchasers as a group may be more mobile than the population as a whole.
                          26 The concurrently filed declaration of Wendell Cox underscores the shortcomings of
                          27 the limited data sample upon which Plaintiff relies. Plaintiff proffers no evidence
                          28 from which this Court could even draw inferences regarding the magnitude and
                                                                          2
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 impact of these variables. As such, the declaration is (at best) the sort of “sensible
                           2 guesswork” that Mondragon rejects. As in Mondragon, this motion should be denied
                           3 unless and until Plaintiff is actually able to produce evidence that more than two-
                           4 thirds of putative class members were citizens of California on the day this case was
                           5 removed.
                           6 II.     FACTUAL AND PROCEDURAL BACKGROUND
                           7         Plaintiff filed this lawsuit in Santa Clara Superior Court on October 11, 2017.
                           8 [Dkt.# 1-2 (Complaint).] This case arises out of USB 3.1 Gen 1 port specifications for
                           9 HP notebooks. Plaintiff allegedly researched the USB specifications for an HP Envy
                          10 360 notebook on HP’s website and then purchased that model laptop in person at a
                          11 Best Buy in Anaheim, California. Plaintiff contends the following description of the
D OLL A MIR & E LEY LLP




                          12 USB 3.1 Gen 1 port in his model laptop is a misrepresentation: “Data Transfer up to
                          13 5Gb/s.” Plaintiff seeks to represent a class defined as: “All persons, natural or
                          14 otherwise, who, while residing in California, purchased a Purported USB 3.1 Laptop.”
                          15 [Id., ¶ 51.] The complaint alleges that the putative class has at least 1,000 members.
                          16 [Id., ¶ 53.] The class period is not specifically defined, but Plaintiff alleges that the
                          17 laptops at issue failed to comply with a specification that was released on July 26,
                          18 2013 and that the wrongs alleged occurred within four years preceding the filing of
                          19 the complaint. [Id., ¶¶ 16, 106.]
                          20         On March 18, 2019, Plaintiff’s counsel sent an email containing a settlement
                          21 demand to HP’s counsel. [Dkt.# 15-1 (Declaration of Seth Safier in Support of
                          22 Motion to Remand) (“Safier Decl.”)] As set forth in more detail in Sections III.C.1
                          23 and III.D.2 infra, that demand was the first paper provided to HP by Plaintiff in this
                          24 litigation that provided notice that the amount in controversy in this case exceeds $5
                          25 million.
                          26         After HP received the March 18 settlement demand, its counsel proceeded to
                          27 investigate whether any member of the putative class in this case might be a citizen of
                          28 a foreign country, or a citizen of a U.S. state other than California or Delaware.
                                                                           3
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 [Declaration of Hunter R. Eley (“Eley Decl.”), ¶¶ 4-5, Ex. C.] Between April 10,
                           2 2019 and April 13, 2019, counsel discovered evidence that at least one member of the
                           3 putative class is a citizen of a foreign country (India) and that at least one member of
                           4 the putative class is a citizen of the Commonwealth of Pennsylvania. [Id.; Declaration
                           5 of Girish Nair (“Nair Decl.”), ¶¶ 3-4, Exs. A and B.]
                           6         On April 16, 2019, HP removed this lawsuit to federal court pursuant to CAFA,
                           7 28 U.S.C. sections 1332, 1441, 1446, and 1453. [Dkt.# 1 (Notice of Removal).]
                           8 III.    ARGUMENT
                           9         A.     HP’s Notice Of Removal Was Not Required To Include Evidence
                          10         Plaintiff complains that HP’s notice of removal was unaccompanied by
                          11 evidence. [Dkt.# 15, Plaintiff’s Motion to Remand Action to State Court;
D OLL A MIR & E LEY LLP




                          12 Memorandum of Points and Authorities in Support Thereof (henceforth “Motion”) at
                          13 1:14-17; 5:3-4.] Notices of removal need not include evidence. A notice of removal to
                          14 federal court is in the nature of a pleading. 28 U.S.C. section 1446(a) requires only a
                          15 “short and plain” statement of the alleged facts that justify removal; the language
                          16 mirrors Rule 8 of the Federal Rules of Civil Procedure.
                          17         The Supreme Court removed all doubt in this area in Dart Cherokee Basin
                          18 Operating Co. v. Owens, 135 S. Ct. 547 (2014). “A [CAFA] defendant’s notice of
                          19 removal need include only a plausible allegation that [an element of federal
                          20 jurisdiction under CAFA is satisfied]. Evidence establishing [the element] is required
                          21 . . . only when the plaintiff contests, or the court questions, the defendant’s
                          22 allegation.” Id. at 554. If and when one of those things happens, both sides have an
                          23 opportunity to submit proof. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193,
                          24 1197 (9th Cir. 2014) (quoting Dart Cherokee, 135 S. Ct. at 554.). HP’s evidence
                          25 accompanies this opposition brief.
                          26
                          27
                          28
                                                                          4
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1         B.     CAFA Is Applied Broadly To Effect Its Purpose, And Exceptions To
                           2                CAFA Removal Jurisdiction Are Strictly Construed
                           3         Citing only a single case that predates CAFA’s enactment, Plaintiff argues that
                           4 all removal statutes are strictly construed against removal jurisdiction. [Motion at
                           5 4:20-22 (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).] This is not
                           6 true of CAFA. The Supreme Court has noted that Congress intended CAFA to be read
                           7 broadly, in order to effect its purpose of ensuring a federal forum for class actions that
                           8 meet its three jurisdictional criteria. There is no presumption against removals
                           9 pursuant to CAFA; it is exceptions to CAFA removal jurisdiction that are strictly
                          10 construed.
                          11         The Supreme Court held in Dart Cherokee that there is no presumption against
D OLL A MIR & E LEY LLP




                          12 CAFA removal jurisdiction. 135 S. Ct. at 554. This contrasts with the lone, pre-CAFA
                          13 case on which Plaintiff relies. Compare Dart Cherokee, 135 S. Ct. at 554 (no
                          14 presumption against CAFA removal jurisdiction) with Gaus v. Miles, Inc., 980 F.2d
                          15 564, 566 (9th Cir. 1992) (strong presumption against general removal jurisdiction). It
                          16 also contrasts with many courts’ application of a presumption against CAFA removal
                          17 in the years before Dart Cherokee was decided. See, e.g., Pineda v. Bank of Am.,
                          18 N.A., No. C 11-606, 2011 U.S. Dist. LEXIS 37500, *6 (N.D. Cal. Mar. 28, 2011)
                          19 (citing Gaus and applying strong presumption against removal jurisdiction in CAFA
                          20 case). The Supreme Court also emphasized in Dart Cherokee that Congress intended
                          21 to facilitate the adjudication in federal court of class actions meeting its three
                          22 jurisdictional criteria, and it quoted legislative history specifying that CAFA’s
                          23 provisions should be read broadly. 135 S. Ct. at 554.
                          24         In cases decided subsequent to Dart Cherokee, the Ninth Circuit has
                          25 emphasized that “‘CAFA should be read with a strong preference that interstate class
                          26 actions should be heard in a federal court if properly removed by any defendant.’”
                          27 Bridewell-Sledge v. Blue Cross, 798 F.3d 923, 929 (9th Cir. 2015) (quoting cases and
                          28 disapproving of district court order applying presumption against removal). When a
                                                                           5
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 case is removed to federal court pursuant to CAFA, it is exceptions to federal
                           2 jurisdiction under CAFA that are to be strictly construed. Allen v. Boeing Co., 784
                           3 F.3d 625, 633 (9th Cir. 2015).
                           4         C.     All Three Elements Of CAFA Removal Jurisdiction Are Satisfied
                           5         CAFA creates federal jurisdiction over a putative class action when: (1) the
                           6 amount in controversy exceeds $5 million, (2) the aggregate number of putative class
                           7 members is 100 or greater, and (3) there is minimal diversity among the parties,
                           8 including members of the putative class. 28 U.S.C. § 1332(d)(2), (d)(5)(B). These
                           9 criteria are satisfied in this case.
                          10                1.     The Amount In Controversy Exceeds $5 Million
                          11         The amount in controversy in this case exceeds $5 million. In a written
D OLL A MIR & E LEY LLP




                          12 communication delivered on March 18, 2019, Plaintiff’s counsel demanded a
                          13 settlement benefit of                                            for each member of the
                          14 putative class. [Safier Decl., p. 27, ¶ 6.6.] HP’s sales data indicate that the number of
                          15 laptops containing USB 3.1 Gen 1 ports sold in California during the alleged class
                          16 period was approximately 1,250,000. [Bostrom Decl., ¶ 3, Ex. A.] These numbers
                          17 support an amount in controversy of over $5 million
                          18                                               even based on the lower, cash version of
                          19 the settlement benefit. It is thus “more likely than not” that the amount in controversy
                          20 in fact exceeds $5 million. See Abrego v. Dow Chem. Co., 443 F.3d 676, 683 (9th Cir.
                          21 2006).
                          22         Plaintiffs do not dispute that the amount in controversy exceeds $5 million.
                          23 [See Motion at 10-11 (arguing instead that it has been obvious for some time that this
                          24 CAFA removal criterion is satisfied).]
                          25                2.     The Putative Class Has More Than 100 Members
                          26         The complaint in this case expressly alleges that the putative class has more
                          27 than 100 members: “The precise number of members in the Class is not yet known to
                          28 Plaintiff, but he estimates that it is well in excess of 1,000 members.” [Complaint, ¶
                                                                          6
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 53.] Plaintiffs do not dispute that this CAFA removal criterion is satisfied. [See
                           2 Motion at 4 n.3.]
                           3                3.     Minimal Diversity Exists Among The Parties
                           4         The minimal diversity required by CAFA also exists in this case. The minimal
                           5 diversity requirement is satisfied if at least one putative class member is a citizen of a
                           6 state different from any defendant. 28 U.S.C. § 1332(d)(1)(D)(2)(A); Serrano v. 180
                           7 Connect, Inc., 478 F.3d 1018, 1020-21 (9th Cir. 2007). It is also satisfied if a
                           8 defendant is a citizen of a state and at least one putative class member is a citizen of a
                           9 foreign country. 28 U.S.C. § 1332(d)(1)(D)(2)(B); Abrego, 443 F.3d at 680 n.5. As
                          10 Plaintiff alleges, HP is a Delaware corporation with its principal place of business in
                          11 California. [Complaint, ¶ 5.] HP is thus a citizen of both of those states. 28 U.S.C. §
D OLL A MIR & E LEY LLP




                          12 1332(c)(1); 3123 SMB LLC v. Horn, 880 F.3d 461, 462-63 (9th Cir. 2018).
                          13 Accordingly, minimal diversity exists for CAFA removal purposes if at least one
                          14 putative class member is a citizen of a state other than California or Delaware, or if at
                          15 least one putative class member is a citizen of a foreign country.
                          16         There is evidence that at least one member of the putative class is a citizen of
                          17 Pennsylvania and that at least one member of the putative class is a citizen of India.
                          18 HP’s internal records indicate that                              purchased a laptop
                          19 containing at least one USB 3.1 Gen 1 port in approximately December 2016. [Eley
                          20 Decl., ¶ 5, Ex. C.]                resided in California at the time of the purchase.
                          21 [Id.] However, he is now permanently domiciled in and a citizen of Pennsylvania.
                          22 [Id.] Additionally, HP’s internal records indicate that                     purchased a
                          23 laptop containing at least one USB 3.1 Gen 1 port in approximately November 2017.
                          24 [Nair Decl., ¶ 3, Ex. A.] The shipping address for Mr.                 purchase indicated
                          25 a California residence. [Id.] HP’s internal records indicate that Mr.                is a
                          26 citizen of India. [Id., ¶ 4, Ex. B.]
                          27
                          28
                                                                          7
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1         D.    HP’s Notice Of Removal Was Timely
                           2         When a party receives an initial pleading that alleges facts sufficient to satisfy
                           3 all three elements of CAFA federal jurisdiction, that party has 30 days in which to
                           4 remove. 28 U.S.C. § 1446(b)(1). Where the initial pleadings are uncertain, and where
                           5 a party later receives one or more “amended pleadings, motions, orders, or other
                           6 papers” from the plaintiff showing that all three CAFA elements are satisfied, that
                           7 receipt triggers another 30-day deadline to remove. 28 U.S.C. § 1446(b)(3).
                           8 Importantly, though, in order to trigger that second 30-day deadline clock, the facts
                           9 supporting all three CAFA criteria must be evident on the face of one or more initial
                          10 pleadings, amended pleadings, motions, orders, or other papers that the defendant has
                          11 received from the plaintiff. Neither the defendant’s subjective knowledge nor any
D OLL A MIR & E LEY LLP




                          12 duty to make further inquiry ever triggers an obligation to remove by a particular
                          13 date. Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).
                          14               1.     No Deadline Clock Ever Began To Run With Respect To
                          15                      Minimal Diversity
                          16                      a.     No Pleading Or Other Paper That HP Has Received
                          17                             From Plaintiff Has Disclosed Minimal Diversity
                          18         To this day, no paper that HP has received from Plaintiff in this litigation has
                          19 alleged or cited facts tending to show that any member of the putative class is or was
                          20 a citizen of a state other than California or Delaware, or of a foreign country.
                          21         The initial complaint in this case alleges no facts regarding the existence of
                          22 minimal diversity. It alleges facts that would yield the legal conclusion that HP is a
                          23 citizen of both California and Delaware. It then goes on to allege that the putative
                          24 class constitutes “all persons who, while residing in California, purchased a Purported
                          25 USB 3.1 Laptop.” It alleges nothing about class members’ citizenships; citizenship
                          26 and residence are not the same thing. See Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir.
                          27 1986) (discussing definition of citizenship/domicile and relevant factors). The
                          28 complaint left open the possibility that some members of the putative class were
                                                                          8
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 citizens of states other than California or Delaware, or citizens of foreign countries.
                           2 Nevertheless, it did not allege that any member of the putative class was a citizen of
                           3 any other state or country.
                           4         Nor does any other paper that HP has received from the plaintiffs establish the
                           5 minimal diversity element of CAFA removal. Plaintiff’s memorandum acknowledges
                           6 that no paper it has provided to HP has included allegations or evidence supporting
                           7 minimal diversity:
                           8         . . . [HP] does not even attempt to tie [its] discovery [of facts supporting
                                     minimal diversity] to some “other paper” that would have restarted the 30-day
                           9         clock. No change has been made to the class definition. Thus. HP has no basis
                                     to claim that there is new information about citizenship that provides a basis to
                          10         remove.
                          11 [Motion at 11:21-24.]
D OLL A MIR & E LEY LLP




                          12         Plaintiff is correct about the factual history; no “other paper” that HP has
                          13 received from Plaintiff in this case contains any information at all about minimal
                          14 diversity. But Plaintiff is incorrect about the legal effect of that factual history. It
                          15 means that the 30-day deadline set forth in 28 U.S.C. section 1446(b(3) has never
                          16 been triggered. “[W]e ‘don’t charge defendants with notice of removability until
                          17 they’ve received a paper that gives them enough information to remove.’” Kuxhausen
                          18 v. BMW Financial Servs., N.A., 707 F.3d 1136, 1141 (9th Cir. 2013) (quoting Durham
                          19 v. Lockheed Martin Corp., 445 F.3d 1247, 1251 (9th Cir. 2006)).
                          20         Here, evidence supporting minimal diversity came to light when HP did its own
                          21 investigation, and identified at least two putative class members who are citizens of
                          22 neither California nor Delaware. [Eley Decl., ¶¶ 3-4, Ex. C; Nair Decl., ¶¶ 3-4, Exs.
                          23 A-B.]
                          24         A single Ninth Circuit case is squarely on point, and is dispositive of Plaintiff’s
                          25 entire timeliness argument. In Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121
                          26 (9th Cir. 2013), the court held that the 30-day deadlines reflected in 28 U.S.C.
                          27 sections 1446(b) apply only where all of the information necessary to support CAFA
                          28 removal appears in pleadings or other papers that a defendant receives from a
                                                                            9
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 plaintiff. Where a class action defendant discovers facts supporting CAFA
                           2 removability through its own investigative efforts, that defendant may remove at any
                           3 time. Id. at 1125.
                           4                      b.     Vigil v. Irwin Naturals Was Purportedly Based On Rule
                           5                             11, Not CAFA, And Involved Evidence Of Bad Faith
                           6                             Absent Here
                           7         Plaintiff argues that Vigil v. Irwin Naturals, No. LA CA16-4103, 2016 U.S.
                           8 Dist. LEXIS 159602 (C.D. Cal. Nov. 17, 2016), is “instructive,” and supports remand.
                           9 [Motion at 11:25-12:3.] Vigil does not support remand, and is instructive only as a
                          10 counterexample. Vigil is a peculiar case that was decided pursuant to Rule 11 of the
                          11 Federal Rules of Civil Procedure, rather than CAFA or any CAFA-related case law.
D OLL A MIR & E LEY LLP




                          12 The defendant in Vigil alleged in its notice of removal that it had lacked information
                          13 regarding the non-California, non-Nevada citizenship of any members of the putative
                          14 class until less than 30 days prior to the date of removal. See id. at *4. The district
                          15 court examined portions of the state court record and concluded that this allegation
                          16 was factually false and had not been made in good faith. Specifically, there was actual
                          17 evidence in the state court record that the defendant had known relevant facts
                          18 regarding the parties’ citizenship for quite some time. As such, without any discussion
                          19 of Roth or other Ninth Circuit cases holding that a defendant who discovers
                          20 removability through its own efforts may remove at any time, the Vigil court decided
                          21 that “pursuant to Rule 11” it was “not appropriate to exercise CAFA jurisdiction . . .
                          22 .” Id. at *18-19. Whether or not Vigil was correctly decided, and whatever powers this
                          23 Court may have under Rule 11, this case is readily distinguishable from Vigil.
                          24 Nothing in the record in this case, including the state court record, contradicts any of
                          25 the allegations in HP’s notice of removal. There is no reason for this Court to decide
                          26 this motion on the basis of Rule 11, rather than on the basis of CAFA and related case
                          27 law.
                          28
                                                                          10
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1                      c.     The Date On Which A Case Becomes Removable Is The
                           2                             Relevant Date For Assessing CAFA Minimal Diversity
                           3         In a footnote at the end of his timeliness argument, Plaintiff argues that
                           4 minimal diversity should be assessed as of the date of his original complaint: “HP is
                           5 not permitted to argue that some putative class members moved during the litigation.”
                           6 [Motion at 12 n.6.]. This is incorrect. Express statutory language provides that the
                           7 relevant date for assessing CAFA minimal diversity is the date on which a case
                           8 becomes removable. 28 U.S.C. § (d)(7) (“Citizenship of the members of the proposed
                           9 plaintiff classes shall be determined . . . as of the date of filing of the complaint or
                          10 amended complaint, or, if the case stated by the initial pleading is not subject to
                          11 Federal jurisdiction, as of the date of service by plaintiffs of an amended pleading,
D OLL A MIR & E LEY LLP




                          12 motion, or other paper, indicating the existence of Federal jurisdiction.”). See also
                          13 Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274, 1279 (9th Cir. 2017); Mondragon,
                          14 736 F.3d at 883; Krueger v. Stively, No. 1:18-cv-406, 2019 U.S. Dist. LEXIS 52576,
                          15 *6-7 (D. Idaho Mar. 25, 2019).
                          16         In any event, the evidence indicates that                    has been a citizen of
                          17 India all along. [Nair Decl., ¶ 4, Ex. B.] Accordingly, minimal diversity has existed
                          18 since before Plaintiff filed his original complaint.
                          19                2.    The March 18 Settlement Letter Was The First “Other Paper”
                          20                      That Sufficiently Disclosed The Amount In Controversy
                          21         HP’s discovery of minimal diversity through its own efforts is dispositive of
                          22 the timeliness issue. Nevertheless, HP also learned essential facts supporting CAFA’s
                          23 amount in controversy element fewer than 30 days before it filed its notice of
                          24 removal. This would be another reason for this Court to hold that HP’s notice of
                          25 removal was timely.
                          26         The first “paper” that Plaintiff served in this case indicating an amount in
                          27 controversy in excess of $5 million was the March 18, 2019 e-mail from Seth Safier
                          28 attaching a class settlement proposal. [Safier Decl., Ex. C.] Specifically, that proposal
                                                                          11
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 contemplated an “Enhanced Settlement Benefit” for each “Settlement Class Member”
                           2 of
                           3            [Id.] Although the class settlement proposal did not set forth an aggregate
                           4 amount, HP (through its undersigned counsel) followed up on the March 18 email by
                           5 reviewing its internal records to arrive at an estimated amount. [Eley Decl., ¶ 4.] HP
                           6 could not calculate precisely the amount by prospective class member because the
                           7 class is so broadly defined. For example, HP is not able to identify consumers who
                           8 purchased laptops with USB 3.1 Gen 1 ports from retail partners, such as Best Buy.
                           9 [Bostrum Decl., ¶ 4.] Instead, HP analyzed sales data from the alleged class period,
                          10 which indicated that more than 6,254,000 products containing at least one USB 3.1
                          11 Gen 1 port had been sold in the United States. [Id.] HP estimated that 20% of total
D OLL A MIR & E LEY LLP




                          12 sales would be attributed to California. [Id.] HP multiplied that number (1,250,000)
                          13 by the $        “Enhanced Settlement Benefit” to arrive at a total amount in
                          14 controversy in excess of $5 million. [Id.]
                          15         In an effort to avoid federal jurisdiction on the basis that removal was untimely,
                          16 Plaintiff attempts to equate the March 2019 settlement proposal (Safier Decl., Ex. C)
                          17 with a different settlement proposal communicated in May 2018 (Safier Decl., Ex. D).
                          18 [Motion at 10-11.] Indeed, Plaintiff dubiously claims the amounts are “identical.”
                          19 [Motion at 10:18-22.] However, Plaintiff ignores the express limitation in the draft
                          20 agreement setting forth the May 2018 proposal. Specifically, the May 2018 settlement
                          21 letter proposed a “Refund to Affected Customers.” The refund was contingent upon
                          22 HP reviewing its customer service database for records of complaints from consumers
                          23 regarding the labeling of HP products as “USB 3.1” or “USB 3.1 SuperSpeed.”
                          24 Accordingly, Plaintiff’s argument fails for three reasons. First, the May 2018
                          25 settlement proposal did not constitute notice that CAFA’s amount in controversy
                          26 requirement was met because it did not say how many people would be eligible for
                          27 payment. In order for an “other paper” to trigger a 30-day removal deadline, the facts
                          28 warranting removal must appear within the four corners of the paper; HP was not
                                                                          12
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 required to research its records to determine the number of consumers who had
                           2 complained about the challenged labeling. See Harris, 425 F.3d at 694 (setting forth
                           3 “four corners” rule, rejecting notion of duty to make further inquiry). Second, if HP
                           4 had performed its own research in 2018 in order to develop an estimate of the total
                           5 amount in controversy, Roth would govern and no 30-day deadline clock would have
                           6 begun to run. See Roth, 720 F.3d at 1125. Third, the evidence in this case is clear that
                           7 no such complaints were received. [Eley Decl., Ex. A (Nair Depo., pp. 134:3-
                           8 136:20.).] Accordingly, even if HP had been required to research the number of
                           9 consumer complaints (which it was not), the aggregate amount sought by Plaintiff
                          10 individually and as a refund to other consumers pursuant to the May 2018 settlement
                          11 proposal would have been less than $5 million. Contrary to Plaintiff’s assertion, the
D OLL A MIR & E LEY LLP




                          12 May 2018 settlement proposal would not “have required payments to other putative
                          13 class members. . . .” [Motion at 10:22-26.]
                          14         Plaintiff’s reference to an October 2017 CLRA notice letter (Safier Decl., Ex.
                          15 A) is equally unavailing. At most, the CLRA notice letter claims generically that
                          16 Defendant may be liable for actual damages, punitive damages, costs and attorney’s
                          17 fees and a $5,000 penalty for each incident where senior citizens have suffered
                          18 substantial physical, emotional or economic damage. Just as Plaintiff’s complaint is
                          19 devoid of any allegations that would shed light on the number of purported violations,
                          20 so too does the CLRA notice letter lack any objective facts from which a simple
                          21 calculation could be made to ascertain the amount in controversy.
                          22         None of the cases cited in the first full paragraph on page 11 of Plaintiff’s
                          23 memorandum should lead this Court to conclude that any paper Plaintiff provided to
                          24 HP in this litigation before March 2019 constituted notice that the amount in
                          25 controversy exceeded $5 million. Babasa v. LensCrafters, Inc., 498 F.3d 972 (9th Cir.
                          26 2007), Ambriz v. Luxury Imports of Sacramento, Inc., No. C 08-1004, 2008 U.S. Dist.
                          27 LEXIS 91910 (N.D. Cal. May 5, 2008), and Krajca v. Southland Corp., 206 F. Supp.
                          28 2d 1079 (D. Nev. 2002), stand only for the very general proposition that a settlement
                                                                          13
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 demand letter can, depending on its content, be an “other paper” within the meaning
                           2 of 28 U.S.C. section 1446(b)(3). Babasa, 498 F.3d at 975 (quoting Cohn v. Petsmart,
                           3 Inc., 281 F.3d 837, 840 (9th Cir. 2002)); Ambriz, 2008 U.S. Dist. LEXIS 91910 at *2;
                           4 Krajca, 206 F. Supp. 2d at 1081-82. This is true, but no settlement-related
                           5 communication in this case prior to March 2019 included the necessary content. The
                           6 other two cases that Plaintiff cites on page 11 of his memorandum, Pickman v. Am.
                           7 Express Co., No. C 11-5326, 2012 U.S. Dist. LEXIS 9662 (N.D. Cal. Jan. 27, 2012)
                           8 and Molina v. Lexmark Int’l, Inc., No. CV 08-4796, 2012 U.S. Dist. LEXIS 83014
                           9 (C.D. Cal. Sep. 30, 2008), hold only that a defendant may be required to perform
                          10 simple arithmetic, adding or multiplying figures contained in settlement demands in
                          11 order to determine the total amount in controversy. Pickman, 2012 U.S. Dist. LEXIS
D OLL A MIR & E LEY LLP




                          12 9662 at *5 (per-claim amount of $1,000 multiplied by stated number of claims
                          13 (5,001) yielded amount in controversy sufficient for CAFA jurisdiction); Molina,
                          14 2008 U.S. Dist. LEXIS 83014, *70 (specific figures contained in settlement demand,
                          15 together with amended complaint that added claims and expanded class period,
                          16 constituted notice that CAFA’s amount in controversy requirement was met). Nothing
                          17 in any of these cases purports to impose on defendants a duty to dig through their own
                          18 business records or perform other factual research in order to estimate the amount in
                          19 controversy – a duty that the Ninth Circuit specifically rejected in Harris.
                          20         E.    Plaintiff Has The Burden Of Proving That A CAFA Exception
                          21               Applies
                          22         At page 7 of his memorandum, Plaintiff asserts without authority: “. . . HP
                          23 must establish that more than a third of the putative class, though California residents
                          24 at the time of the purchase, were domiciled elsewhere.” This is false. The burden of
                          25 proving the applicability of a CAFA exception is squarely on Plaintiff. “The local
                          26 controversy exception to CAFA jurisdiction is a narrow exception, and [p]laintiffs
                          27 bear the burden of showing its application.” Allen v. Boeing Co., 821 F.3d 1111, 1116
                          28 (9th Cir. 2016) (citing Benko v. Quality Loan Serv. Corp., 789 F.3d 1111, 1116 (9th
                                                                         14
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 Cir. 2015)). Where remand is sought on the basis of an exception, it is the exception
                           2 that is narrowly construed. Narrow construction and cautious application of the local
                           3 controversy exception are consistent with Congress’s overall purpose of favoring
                           4 federal jurisdiction over class actions. Benko v. Quality Loan Serv. Corp., 789 F.3d
                           5 1111, 1116 (9th Cir. 2015) (quoting Evans v. Walter Indus., Inc., 449 F.3d 1159, 1163
                           6 (11th Cir. 2006).
                           7         F.     Plaintiff Has Not Proven That A CAFA Exception Applies
                           8                1.    Plaintiff May Not Simply Rely On His Allegations; Evidence Is
                           9                      Required
                          10         In the last paragraph on page 6 of his memorandum, Plaintiff points to his
                          11 complaint, in which he alleges that each member of the putative class purchased HP
D OLL A MIR & E LEY LLP




                          12 laptops while “residing in California.” Plaintiff argues that this allegation alone
                          13 satisfies his obligation to produce evidence that at least two-thirds of the putative
                          14 class members are California citizens. [Motion at 6:19-28.] More specifically, he
                          15 argues that he is entitled to rely on the presumption of continuing domicile. This is
                          16 incorrect. First, according to the very authority that Plaintiff cites, the presumption of
                          17 continuing domicile only comes into play once a person’s state of domicile has been
                          18 established. See Mondragon, 736 F.3d at 885 (describing presumption as applying to
                          19 a person’s state of domicile “once established”). Residence and domicile are not the
                          20 same thing; many residents of California are not domiciled here. See King v. Great
                          21 Am. Chicken Corp., 903 F.3d 875, 879 (9th Cir. 2018) (“A person’s state of
                          22 citizenship is established by domicile, not simply residence, and a residential address
                          23 in California does not guarantee that the person’s legal domicile was in California.”)
                          24 (citing Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)); see also
                          25 Lew; 797 F.2d at 749-50. Plaintiff does not establish the current citizenship/domicile
                          26 of any person merely by pointing to his own unverified allegation that on some date
                          27 in the past (the date on which the person purchased an HP laptop), the person resided
                          28 in California.
                                                                          15
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1         Second, and more fundamentally, remand can never be based solely on a
                           2 plaintiff’s allegations, when they are challenged by the defendant. A plaintiff must
                           3 come forward with actual evidence. Mondragon, 736 F.3d at 883-84 (citing Coleman
                           4 v. Estes Express Lines, Inc., 631 F.3d 1010, 1015 (9th Cir. 2011)). This Court must
                           5 make factual findings under a preponderance of the evidence standard. Mondragon,
                           6 736 F.3d at 884 (citing Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir.
                           7 2004)). “A complete lack of evidence does not satisfy this standard.” Id.
                           8               2.     The Gobalet Declaration Contains No Evidence Of The Kind
                           9                      That The Ninth Circuit’s Mondragon Opinion Requires
                          10         Plaintiff’s motion was accompanied by the declaration of a purported expert in
                          11 demographics, Dr. Jeanne Gobalet. This Court should conclude that the Gobalet
D OLL A MIR & E LEY LLP




                          12 declaration fails to prove a CAFA exception under Ninth Circuit law. The Gobalet
                          13 declaration is not based on any facts concerning the members of the putative class,
                          14 individually or collectively. Instead, it is based solely on a broad and general ongoing
                          15 statistical survey by the U.S. Census Bureau known as the American Community
                          16 Survey (“ACS”). [Dkt.# 15-2, Declaration of Dr. Jeanne Gobalet (“Gobalet Decl.”),
                          17 ¶¶ 8-10; Declaration of Wendell Cox (“Cox Decl.”), ¶¶ 7-8, Ex. B.] The ACS
                          18 includes information on interstate migration patterns. [Gobalet Decl., ¶ 10.] Dr.
                          19 Gobalet used that information to reach a broad, general conclusion about the
                          20 percentage of people who continue living in California from each year to the next
                          21 (more than 98 percent) and another broad, general conclusion about the percentage of
                          22 people who were residents of California in 2013 who still live here now (at least
                          23 88%).1 [Id., ¶ 11.] Based on these conclusions, Dr. Gobalet opines that it is
                          24 “extremely unlikely” that at least a third of the putative class members “no longer
                          25 reside within California.” [Id., ¶ 12.] However, the ACS data is limited in many
                          26
                          27   1
                              Dr. Gobalet does not discuss, much less express a conclusion regarding whether laptop
                          28 purchasers  may as a group be more likely to be students and/or otherwise highly mobile
                             in terms of domicile.
                                                                        16
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 material ways and cannot form the basis of any conclusion about the citizenship of
                           2 prospective class members in this case. [Cox Decl., ¶¶ 9-14, Exs. B-D.]
                           3         Mondragon, supra, presented the question of whether it was permissible for a
                           4 district court to conclude that two-thirds of the members of a putative class were
                           5 citizens of California, based on a class definition that said they had purchased cars in
                           6 California, for personal use and to be registered in California, during the four-year
                           7 period before the complaint was filed. 736 F.3d at 882-83. Concluding that the two-
                           8 thirds requirement would certainly be met in light of the class definition, the district
                           9 court had ordered remand. Id. at 883. The Ninth Circuit reversed, holding that in order
                          10 for a court applying CAFA’s exceptions to make findings regarding class members’
                          11 citizenships, there must be facts in evidence regarding those citizenships. 736 F.3d at
D OLL A MIR & E LEY LLP




                          12 884. It is insufficient that it may seem very likely that two-thirds of putative class
                          13 members will be California citizens; that proposition must be proven. Id. In particular,
                          14 a plaintiff representing a putative class of persons who made purchases in California
                          15 must prove that fewer than one-third of the class members, among other possibilities:
                          16 (1) were members of the military domiciled elsewhere when they made their
                          17 purchases; (2) were students domiciled elsewhere when they made their purchases;
                          18 (3) had residences both in and out of state when they made their purchases and were
                          19 domiciled out of state; (4) were otherwise living in the state temporarily when they
                          20 made their purchases; or (5) were citizens of other countries when they made their
                          21 purchases. Id. Such a plaintiff must also provide evidence that quantifies the number
                          22 of putative class members who were California citizens at the time of their purchases,
                          23 but moved out of state between that time and the time when the lawsuit became
                          24 removable. Id. The Ninth Circuit held that no matter how tempting it might be to base
                          25 remand rulings on statistical likelihoods and “how the world works,” such an
                          26 approach amounted to “guesswork” rather than evidence and was impermissible. Id.
                          27         Although Plaintiff in this case presents his statistical likelihood argument in the
                          28 form of an expert declaration, that declaration remains what the Mondragon court
                                                                          17
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 called “guesswork.” The declaration is not based on any actual facts about the
                           2 citizenships of the individuals in the putative class. [Cox Decl., ¶¶ 9-10, Ex. B.] The
                           3 opinion of a non-percipient expert, not based on any underlying evidence, does not
                           4 itself become evidence. Moreover and more specifically, a plaintiff’s evidentiary
                           5 showing in support of a CAFA motion to remand must quantify the number of
                           6 putative class members in various categories who are not California citizens, in order
                           7 to demonstrate that they do not add up to more than one-third. See, e.g., King, 903
                           8 F.3d at 879-81 (vacating order of remand under CAFA because plaintiff had failed to
                           9 prove such issues as how many class members had been out-of-state students
                          10 domiciled elsewhere, and how many class members were not United States citizens).
                          11 Dr. Gobalet’s declaration does not even purport to consider such factors, and it
D OLL A MIR & E LEY LLP




                          12 certainly does not quantify them. [Cox Decl., ¶¶ 10-14, Exs. C-D.] It looks only at
                          13 global rates of interstate migration. [Id., ¶¶ 11-14.] This simplistic and incomplete
                          14 presentation fails to meet the standard set by Mondragon, King, and other Ninth
                          15 Circuit cases.
                          16         Moreover, Dr. Gobalet’s declaration should be disregarded as irrelevant to the
                          17 issue to be decided and unsupported by limitations in the source of the data. Although
                          18 Dr. Gobalet accurately represents what the ACS data she reviewed indicates, her
                          19 analysis does not address the question of whether persons who were residents of
                          20 California when they purchased HP laptops since 2013 are now citizens of California.
                          21 [Id., ¶ 9.] Even so, her limited opinion is based on ACS data that provides no support
                          22 for the underlying assumption that the subpopulation of persons who buy HP
                          23 computers demonstrates similar migratory behavior as the greater population of
                          24 California. [Id.] As established in Wendell Cox’s declaration, the ACS data is
                          25 limited in numerous ways, including that it does not provide information on
                          26 permanent domicile; does not provide information on changes of residence from
                          27 California to outside the nation; and does not provide information on differential
                          28 migration rates by age or occupation. [Id., ¶ 10.] For these reasons, the information
                                                                         18
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 analyzed by Dr. Gobalet is insufficient to form the basis of her conclusion that it is
                           2 “extremely unlikely that at least one third of those who purchased Hewlett Packard
                           3 laptops while California residents no longer reside within California.” [Id., ¶ 14.]
                           4               3.     Most Of Plaintiff’s Case Authorities Regarding Evidence Of
                           5                      CAFA Exceptions Precede, And Are Inconsistent With,
                           6                      Mondragon
                           7         On pages 7 and 8 of his brief, Plaintiff cites six cases in which district courts
                           8 within the Ninth Circuit remanded cases to state court pursuant to CAFA exceptions.
                           9 Five of those cases precede Mondragon. This Court should disregard those cases,
                          10 because they do not reflect current Ninth Circuit law. None of the five cases discussed
                          11 any actual evidence regarding the citizenships of putative class members. In each one,
D OLL A MIR & E LEY LLP




                          12 the court based remand on broad, “how the world works” reasoning very similar to
                          13 the reasoning that the Mondragon court subsequently disapproved. See Romo v.
                          14 Panda Rest. Grp., Inc., No. CV 12-996, 2012 U.S. Dist. LEXIS 128689, *9-10 (C.D.
                          15 Cal. Sep. 7, 2012) (remanding case based on statistical evidence and what court
                          16 expressly characterized as “common sense judgments as to the citizenship of
                          17 purported class members”); Quesada v. Herb Thyme Farms, Inc., No. CV 11-16,
                          18 2011 U.S. Dist. LEXIS 37697, *9-10 (C.D. Cal. Mar. 28, 2011) (finding, squarely
                          19 contrary to Mondragon, that more than two-thirds of class members were California
                          20 citizens merely because the class was defined as persons who had made purchases in
                          21 California); Rotenberg v. Brain Research Labs LLC, No. C-09-2914, 2009 U.S. Dist.
                          22 LEXIS 91335, *6-9 (N.D. Cal. Sep. 15, 2009) (discussing California “purchasers,”
                          23 “residents,” and “citizens” as synonymous in a manner clearly rejected by
                          24 Mondragon).
                          25         Two of the cases cited by Plaintiff are pre-Mondragon decisions of this Court.
                          26 In Rodriguez v. Instagram, LLC, No. C 12-6482, 2013 U.S. Dist. LEXIS 98627 (N.D.
                          27 Cal. July 12, 2013), this Court held that no discovery or proof regarding citizenship
                          28 was necessary at all in a consumer class action on behalf of a class of California
                                                                          19
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 residents. Id. at *6-8. Similarly, in Haynes v. EMC Mortg. Corp., No. C 10-372, 2010
                           2 U.S. Dist. LEXIS 46436 (N.D. Cal. Apr. 12, 2010), this Court found that two-thirds
                           3 of class members were California citizens, solely because the class was defined as
                           4 consisting of California residential real estate owners. Id. at *4, 7-9. Rodriguez and
                           5 Haynes were consistent with the (unsettled) law of this circuit when they were
                           6 decided, but they are not consistent with Mondragon. Mondragon holds that although
                           7 it is permissible for district courts to draw inferences from evidence, there must first
                           8 be some evidence. Now that Mondragon is the law of this circuit, courts may not
                           9 draw inferences directly from class definitions, which is what this Court did in
                          10 Rodriguez and Haynes and what Plaintiff is asking this Court to do here.
                          11         Mondragon significantly clarified the law of this circuit with respect to the
D OLL A MIR & E LEY LLP




                          12 evidentiary showing that a plaintiff or other party must make in order to support a
                          13 CAFA exception claim. This Court should not follow earlier cases (including its own)
                          14 that are inconsistent with Mondragon’s holding.
                          15                4.    Plaintiff’s Lone Authority That Postdates Mondragon Fails To
                          16                      Discuss Or Apply That Controlling Authority
                          17         In his CAFA exception argument, Plaintiff does cite one case that was decided
                          18 after Mondragon. That case is Cortez v. McClatchy Newspapers, Inc., No. 2:15-cv-
                          19 1891, 2016 U.S. Dist. LEXIS 74315 (E.D. Cal. June 6, 2016). Cortez is inconsistent
                          20 with Mondragon, and to that extent was wrongly decided. It appears to have been
                          21 decided without consideration of Mondragon, which is not cited in the opinion’s
                          22 discussion of the CAFA exception issue. In fact, the Cortez opinion discusses a
                          23 Seventh Circuit opinion that the Ninth Circuit discussed and found persuasive in
                          24 Mondragon. See Cortez, 2016 U.S. Dist. LEXIS 74315, *20-21 (discussing In re
                          25 Sprint Nextel Corp., 593 F.3d 669, 671-74 (7th Cir. 2010)). The opinion notes the
                          26 Seventh Circuit’s rejection in that case of “guesswork” in the resolution of CAFA-
                          27 related citizenship issues. Id. at 21. But then, incredibly, two and a half years after the
                          28 Ninth Circuit had decided Mondragon, expressly agreeing with the Seventh Circuit
                                                                          20
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 that “guesswork” should not be permitted, the Cortez court went on to write:
                           2 “Defendant does not cite a Ninth Circuit case making the same holding.” Id.
                           3         That statement, amazing as it is, appears to be correct. The Cortez court was
                           4 not well served by counsel; none of the parties’ briefs in connection with the Cortez
                           5 motion to remand cite Mondragon. But this Court should not follow an opinion that
                           6 was so clearly decided without consideration of key, controlling Ninth Circuit
                           7 authority. It should instead do what the Cortez court did not get a chance to do: apply
                           8 the reasoning of Mondragon to the facts of this case.
                           9               5.     Other Cases Decided After Mondragon, Which Actually Cite
                          10                      And Apply It, Better Illustrate What Ninth Circuit Law Now
                          11                      Requires
D OLL A MIR & E LEY LLP




                          12         Other cases decided after Mondragon provide far better examples of what
                          13 Ninth Circuit law now requires. For example, Serrano v. Bay Bread LLC, No. 14-cv-
                          14 1087, 2014 U.S. Dist. LEXIS 127939 (N.D. Cal. Sep. 14, 2014), was a wage and hour
                          15 class action involving a putative class of California employees. The district court
                          16 denied the plaintiffs’ first motion for remand, which was predicated on CAFA’s local
                          17 controversy exception, on the ground that the plaintiffs had not put forward sufficient
                          18 evidence that two-thirds of the putative class were California citizens. Id. at *2. When
                          19 they filed a renewed motion, the plaintiffs came forward with evidence of all class
                          20 members’ last known mailing addresses, over 99 percent of which were California
                          21 addresses. Id. at *10. Based on this evidence regarding the actual putative class
                          22 members, the court decided it was reasonable to infer that over two-thirds of them had
                          23 been citizens of California when the case was removed. Id. at *10-11. Similarly,
                          24 Vitale v. D.R. Horton, Inc., CV No. 15-312, 2016 U.S. Dist. LEXIS 105151 (D. Haw.
                          25 Aug. 9, 2016) was a construction defect class action involving a putative class of
                          26 Hawai’i home buyers. When the district court ordered briefing on the subject of
                          27 CAFA jurisdiction, the plaintiffs came forward with evidence that the mailing
                          28 addresses on record for property tax purposes in connection with 2,972 of the 3,300
                                                                        21
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 properties at issue were Hawai’i addresses. Id. at *9-10. Based on this evidence
                           2 regarding the actual putative class members, the court concluded: “This is not a case
                           3 in which no evidence has been presented, and the Court is limited to ‘guesswork’
                           4 regarding whether the pertinent citizenship thresholds have been met. Id. at 12 (citing
                           5 Mondragon, 736 F.3d at 884). Although property tax mailing addresses are not
                           6 conclusive evidence of citizenship, the court inferred from the specific evidence that
                           7 more than two-thirds of the putative class members were Hawai’i citizens. Id. at *13.
                           8         This case is not like Serrano or Vitale. Plaintiff has come forward with no
                           9 evidence at all regarding the actual people who are members of the putative class. As
                          10 such, there is no evidentiary basis for a conclusion that two-thirds of them were
                          11 California citizens when this case became removable. On this record, such a
D OLL A MIR & E LEY LLP




                          12 conclusion would represent the sort of “guesswork” that Mondragon prohibits.
                          13         G.    Plaintiff Should Not Be Allowed To Amend His Complaint For The
                          14               Purpose Of Defeating Federal Jurisdiction
                          15         Toward the end of his CAFA exception argument, Plaintiff argues that he
                          16 should be permitted to amend his complaint to “clarify” that the putative class is
                          17 limited to California citizens. Plaintiff cites Benko v. Quality Loan Serv. Corp., 789
                          18 F.3d 1111, 1117 (9th Cir. 2015) in support of this argument. [Motion at 9:1-11.] The
                          19 Ninth Circuit has in fact more recently specified that Benko is not authority for an
                          20 amendment of this nature. A plaintiff may not amend a complaint after removal so as
                          21 to limit the class definition to California citizens and defeat CAFA jurisdiction.
                          22 Broadway Grill, 856 F.3d at 1276-79 (discussing and limiting Benko); see also Doyle
                          23 v. OneWest Bank, 764 F.3d 1097, 1098 (9th Cir. 2014) (vacating CAFA remand order
                          24 based on class definition in amended complaint filed after removal; only relevant
                          25 class definition was the one in complaint operative when case became removable);
                          26 Richards v. Now, LLC, No. 2:18-cv-10152, 2019 U.S. Dist. LEXIS 77979, *5-11
                          27 (C.D. Cal. May 8, 2019) (discussing Broadway Grill and listing cases in which courts
                          28
                                                                         22
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 applying Broadway Grill have refused amendments “clarifying” that class members
                           2 were citizens of California rather than residents).
                           3         H.     HP Does Not Object To Appropriate Jurisdictional Discovery
                           4         The Ninth Circuit has repeatedly affirmed the appropriateness of jurisdictional
                           5 discovery, where district courts deem it necessary in order to resolve removal
                           6 jurisdiction issues. See King, 903 F.3d at 880-81; Mondragon, 736 F.3d at 885.
                           7 Indeed, it is generally inappropriate to determine that jurisdiction is lacking under
                           8 circumstances in which “[f]urther discovery . . . might well demonstrate facts
                           9 sufficient to constitute a basis for jurisdiction[.]” Harris Rutsky & Co. Ins. Servs., Inc.
                          10 v. Bell & Clements Ltd., 328 F.3d 1122, 1135 (9th Cir. 2003).
                          11         If this Court denies Plaintiff’s motion, as it should, the parties will be free to
D OLL A MIR & E LEY LLP




                          12 conduct discovery on all issues. HP understands that such discovery may include
                          13 jurisdictional issues. See Tuttle v. Sky Bell Asset Mgmt. LLC, No. C 10-3588, 2011
                          14 U.S. Dist. LEXIS 7466, *13 (N.D. Cal. Jan. 21, 2011).]
                          15         I.     There Is No Basis To Award Costs And Fees
                          16         Plaintiff attempts to argue that the removal statute “requires” a removing party
                          17 to pay costs, including attorneys’ fees, in all instances of improper or unnecessary
                          18 removal. (Motion at 12:9-19.) This is incorrect. “[W]hether a removal is improper is
                          19 not dispositive in determining whether fees should be awarded under 28 U.S.C. §
                          20 1447(c).” Gardner v. UICI, 508 F.3d 559, 562 (9th Cir. 2007). “Absent unusual
                          21 circumstances, courts may award attorney’s fees under § 1447(c) only where the
                          22 removing party lacked an objectively reasonable basis for seeking removal.
                          23 Conversely, when an objectively reasonable basis exists, fees should be denied.”
                          24 Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). “Removal is not
                          25 objectively unreasonable solely because the removing party’s arguments lack merit . .
                          26 . .” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Instead,
                          27 removal is objectively unreasonable only where relevant case law clearly forecloses
                          28
                                                                           23
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
                           1 the defendant’s basis of removal. Id. at 1066 (citing Lott v. Pfizer, Inc., 492 F.3d 789,
                           2 793 (7th Cir. 2007)).
                           3         This Court should deny Plaintiff’s motion for remand. But even if the Court
                           4 grants the motion, it should conclude that the arguments set forth in this memorandum
                           5 are objectively reasonable. The elements of CAFA removal are clearly met, and
                           6 Plaintiff failed to produce in advance of filing the motion to remand evidence
                           7 sufficient to meet his burden of demonstrating that a statutory exception applies. See
                           8 Van Fleet v. Trion Worlds, Inc., No. C 15-4721, 2016 U.S. Dist. LEXIS 3794, *16
                           9 (N.D. Cal. Jan. 12, 2016) (denying fees where CAFA elements were met and where
                          10 defendant’s other legal arguments were reasonable, albeit incorrect); Hoy v. Clinnin,
                          11 No. 17-cv-788, 2017 U.S. Dist. LEXIS 96872, *9 (S.D. Cal. June 22, 2017) (“Though
D OLL A MIR & E LEY LLP




                          12 the Court ultimately holds that the local controversy exception applies to this case, its
                          13 application is not so obvious so as to render the grounds for removal unreasonable”).
                          14 IV.     CONCLUSION
                          15         For the foregoing reasons, HP respectfully requests that this Court deny
                          16 Plaintiff’s motion to remand.
                          17
                          18   DATED: May 22, 2019                      DOLL AMIR & ELEY LLP
                          19
                          20                                            By:_/s/ Hunter R. Eley________________
                                                                            GREGORY L. DOLL
                          21                                                HUNTER R. ELEY
                                                                            CONNIE Y. TCHENG
                          22                                                LLOYD VU
                                                                        Attorneys for Defendant,
                          23                                            HP INC.
                          24
                          25
                          26
                          27
                          28
                                                                         24
                               DEFENDANT HP INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO
                                                         REMAND ACTION TO STATE COURT
